     Case 3:15-cv-00051-MCR-EMT Document 102 Filed 08/24/20 Page 1 of 4



                                                                          Page 1 of 4

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


4 DAKOTA VENTURES, LLC,

        Plaintiff,

v.                                              CASE NO. 3:15cv51-MCR-EMT

SEGER COMMERCIAL
PROPERTIES, LLC, et al.,

     Defendants.
______________________________/

                                    ORDER

        The chief magistrate judge issued a Report and Recommendation on July 20,

2020.     ECF No. 95.      The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.
     Case 3:15-cv-00051-MCR-EMT Document 102 Filed 08/24/20 Page 2 of 4



                                                                           Page 2 of 4

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation, ECF No.

95, is adopted and incorporated by reference in this Order.

       2.     Plaintiff’s Motion to Commence Proceedings Supplementary to

Execution and Implead Third Parties, ECF No. 94, is GRANTED to the extent

Plaintiff seeks to commence proceedings supplementary to execution and implead

Third Parties, as follows:

              a.     Third Parties Bridgette Carnley; Richard H. Powell; Trifecta

Consulting, LLC; Crabisland.com, LLC; ALS Assets, LLC; L.C.S. General

Holdings, LLC; and Prime’d in Destin, LLC, are impleaded as Defendants in this

action for the purpose of supplementary, post-judgment proceedings in aid of

execution.

              b.     Plaintiff 4 Dakota Ventures, LLC, will have fourteen days from

the date of this order in which to file a Supplemental (Interpleader) Complaint.

              c.     Plaintiff 4 Dakota Ventures, LLC, must serve on Bridgette

Carnley; Richard H. Powell; Trifecta Consulting, LLC; Crabisland.com, LLC; ALS




Case No.: 3:15cv51/MCR/EMT
     Case 3:15-cv-00051-MCR-EMT Document 102 Filed 08/24/20 Page 3 of 4



                                                                            Page 3 of 4

Assets, LLC; L.C.S. General Holdings, LLC; and Prime’d in Destin, LLC—by

formal service of process and in accordance with Fed. R. Civ. P. 4—a copy of

Plaintiff’s Amended Motion to Commence Proceedings Supplementary to

Execution and to Implead Third Parties, ECF No. 94, a copy of the Report and

Recommendation, ECF No. 95, a copy of the District Court’s Order adopting the

Report and Recommendation, and the Supplemental (Interpleader) Complaint.

              d.     Plaintiff 4 Dakota Ventures, LLC, must file proof of such service

on each Defendant within seven days of effecting service on that Defendant.

              e.     All properly served, impleaded Defendants must respond to the

Supplemental (Interpleader) Complaint within sixty days of the date of service.

       2.     Plaintiff’s Motion to Commence Proceedings Supplementary to

Execution and to Implead Third Parties, ECF No. 94, is DENIED without

prejudice to the extent Plaintiff requests that this court assign to it rights and

interests in Case No. 2018 CA 2080 F, a lawsuit pending in Okaloosa County,

Florida. Any renewed motion seeking this relief must include a memorandum in

support and must address the court’s concerns set forth in the Report and




Case No.: 3:15cv51/MCR/EMT
     Case 3:15-cv-00051-MCR-EMT Document 102 Filed 08/24/20 Page 4 of 4



                                                                     Page 4 of 4

Recommendation, see ECF No. 95 at 7–9 & 8 n.3. Failure to do so will result in

summary denial of the motion.

       DONE AND ORDERED this 24th day of August 2020.




                                     s/   M. Casey Rodgers
                                   M. CASEY RODGERS
                                   UNITED STATES DISTRICT JUDGE




Case No.: 3:15cv51/MCR/EMT
